Judgment, Supreme Court, Bronx County (Denis J. Boyle, J., at suppression hearing; Analisa Torres, J., at jury trial and sentencing), rendered September 21, 2009, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
*475The court properly denied defendant’s suppression motion. The arresting officer’s testimony that he received a radio transmission from a ghost officer about a drug sale, along with the arresting officer’s knowledge of the ghost’s role in the planned undercover operation, permitted an inference that the transmission was based on the ghost officer’s presumptively reliable observations (see People v Ketcham, 93 NY2d 416, 420-421 [1999]). This report provided probable cause to arrest defendant once the officer saw him in the vicinity of the drug transaction about five minutes after receiving the radio report and observed that he matched the sufficiently detailed description provided in that report (see e.g. People v Ramos, 287 AD2d 305 [2001], lv denied 97 NY2d 658 [2001]).
We have considered and rejected defendant’s remaining claims. Concur — Tom, J.P., Andrias, Moskowitz, Acosta and Abdus-Salaam, JJ.